Citation Nr: 1609573	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  13-24 837	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability (claimed as residuals of a L4 compression fracture), and, if so, whether the claim should be allowed.


REPRESENTATION

Appellant represented by:	George C. Piemonte


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to December 1992. 

The Board acknowledges that the Veteran's representative has asked for a copy of the claims file and additional time to submit evidence.  The Board grants the requests and will take the appropriate steps to process the Freedom of Information Act (FOIA) request.  The Board will provide a separate notification by letter detailing the grant of the extension of time to submit evidence and argument.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

Subsequent to a July 2015 Board decision adjudicating the merits of the above-listed issue, the Board received relevant service treatment records that were not associated with the claims file at the time of that decision.  Due process requires consideration of those records prior to the issuance of a final decision on the merits of the Veteran's claim.

Accordingly, the July 31, 2015, Board decision addressing the issue(s) of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability (claimed as residuals of a L4 compression fracture), and, if so, whether the claim should be allowed, is vacated.




	                        ____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals




